Title: To Thomas Jefferson from Willie Blount, 16 March 1822
From: Blount, Willie
To: Jefferson, Thomas


                        Sir,
                        
                            Bakerton
                            March 16th 1822
                    As the lover of your Country’s best interest—As the founder of the free and liberal principles of American liberty—As the ablest Administrator of our Government founded on those principles—as the patron of virtue, science, good government and equal rights, fitted with a desire for the greatest maturity in all these as manifested by all your declarations and conduct, throughout your useful life, you must be interested, in a superior degree, about the duration of our Government: you must feel high coloured anxieties about all which relates to it, and must be alive to the tenor of information, the love of Country, and to the comfort of each and every American Citizen; and in proportion to your anxieties, so must you feel desirous, that we should be inspired with American feelings only; free from the leading strings of any Nation; corrupted by no other system of education—these are my desires; and believing them of you, and feeling unbounded confidence in your abilities, they being Superior to those of any other man, not only in the United States, but in the world, as I most religiously believe, I feel delighted in having the honor to ask your opinion of the practicability of devising a plan for an additional, American, branch of education to be enforced for the benefit of the rising and future generations of our youth and for the greater and more certain durability of Our Government; which plan, I have for some years thought practicable and advisable to be devised and enforced, for the promotion of those ends; but should feel more encouraged by your approbation & reasons in support thereof—I wish to see catechetical expositions of the Constitution of the United States, and of the several States, and of the Statutes, of a general nature, of the Government of each, revised and rendered in common-place order as to subject matter provided for by law that is revision of the Statutes to be made by persons to be appointed by the regularly constituted authorities  of the U.S., and of the several States, respectively: which expositions, when made, should be laid before their respective legislatures, for their revision and sanction of authority; then, that provision be made that those expositions should be taught as an additional branch of education (which would be purely of American kind) in our Seminaries of learning, and in the well-ordered Schools throughout the U.S.—provision should also be made for adding all new or amendatory Statutes, at certain times, after being passed by way of Appendix, with notes of reference—in addition to these,  all Treaties: public diplomatic correspondence, and all State Papers should be read at those seminaries, to give the youth a taste for American production, & American principles—and it should be required by law of the President, and of each head of a Dept, and of each head of each branch of a Dept of the U.S. Govt, that they should, at certain points, make each, a synopsis of his proceedings in office, with a memoranda of the heads of all unfinished business, which should by them be reported to Congress which should by that Body be ordered to be printed, and a copy filed in the Dept of State; and the same proceedings to be required of the Governor, and of each head of a Dept of the States, respectively, to be laid before the Assembly, to be by that Body ordered to be printed, and a copy filed in the Office of State. These should also be read in the Schools and Seminaries—these expositions and provisions being made and taught, our youth should, of course, be expected to grow up with a knowledge of their privileges, and duties, and in fact it would be so, which would cause them to love and support their Government with the greatest ardour and cheerfulness, which would strengthen and render it as permanent as the rock of ages—which attachment & durability might not, in proceeding time, as the population increases, and as the settlements expand, be calculated  upon, unless these provisions were made and taught—such expositions would be more useful to Americans than Blackstone’s commentaries ever were to the British Nation, and the value of that work never can be viewed by Englishmen as inferior, in good effects, to any other work:—as it would be more useful & valuable, because of its being taught as one branch of education. Americans under such a system would be the best informed People on Earth in the science of Government, and would be the best impressed with the reasons in favor of its superior value compared to any other—good principles well impressed produces unity of action in a community & gives energy.Most Governments provide for the intelligence of a few, which causes the People to become jealous of their rulers, and leads to aristocracy, & to the decline and downfall of Government, even when the Territory of such Government is small—provide for and inform the above mentioned system of education, thro’ which light will be spread every where, & it will knit the affections of the whole People to their Government; even if our Territory was larger, than day-light makes necessary; the want of it produces indifference, and engenders every evil—information & knowledge ennobles the human character, and creates an increase of laudable desires: the want of them will produce the downfal of any Government, as is seen every where in the old settled parts the world—Our Government now good, with such a provision, would expand its excellencies to each and every family in the Nation, wheresoever settled; and would be, what the founders of it fondly hoped it would be, as durable as time—it needs no other provision, except the one proposed, because it has no other grand defect—it is a justice due to the People, that they should be afforded an easy correct mode of acquiring a Knowledge of the proceedings of their Government; to the  that they may be the better enabled to assist in the administration, and preservation of it.I have with great pleasure read your letter to Jarvis—your sentiments are mine; better expressed—I have however thought, that it would be wise to provide an Amendment to our Constitution, on that head, which might put an end to all doubts about the constitutionality or unconstitutionality of acts of the legislature, still resting the right of determining thereon in the legislative branch of the Government, where it is, and should by right be; and it would put an end to all constrictive powers: to wit, let it be provided, that a tribunal shall be established to be composed of the Ex Presidents of the U.S.; or of some others, as should be thought best, whose duty it should be to meet at Washington, once in two years, to scan all acts of Congress by the Constitution, and require it of them to report their opinions of all unconstitutional Acts with their reasons in support of their opinions, to the President, whose duty it should be to lay their reports before the next Congress for that Body to pass on: if they concur with said reports, let Congress repeal the act; and if non-concurred with, then let Congress require of anybody who will not enforce the act, thus found to be constitutional, to resign, and let others be appointed—I think this would put all assumption of authority perfectly at rest, and such a course might tend to the greater durability and safety of the Government, & to the rights of the People, who own the Government—your ideas on this head would be acceptable toyour friend & obt servant
                        Willie BlountMy address is Port Royal, Montgomery County, West Tennessee